As filed with the Securities and Exchange Commission on February ^ 2006 Registration No. 2-25258 811-01403 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 57 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 33 / X / (Check appropriate box or boxes) PUTNAM GLOBAL EQUITY FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on February 28, ^ pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM GLOBAL EQUITY FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Putnam Global Equity Fund 2| 28| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 5 What are the funds main investment strategies and related risks? 6 Who manages the fund? 11 How does the fund price its shares? 16 How do I buy fund shares? 17 How do I sell fund shares? 25 How do I exchange fund shares? 28 Policy on excessive short-term trading 29 Fund distributions and taxes 32 Financial highlights 34 Class A, B, C, M, R and Y shares Investment Category: Blend This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment
